DETAILED ACTION
This office action is in response to the original application filed on July 27, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-27 are pending.

 35 U.S.C 112(f) Interpretation(s) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a processor and memory configured to perform rendering a threat ….”, “a processor and memory configured to perform rendering an inspection ....", and “a processor and memory configured to perform enabling a third-party ….” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 10 is directed to a computer program product residing on a computer readable medium. The examiner respectfully asserts that the claimed subject matter does not fall with the statutory class listed in 35 U.S.C. 101. The specification defines the computer readable medium as any kind of storage medium including propagated medium (paragraph 293 of the specification, the computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium ….. computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device) and therefore, the claimed computer readable medium does not fall within one of the four statutory classes of 101. The dependent claims 11-18 are rejected under the same reason since they are depending on the rejected independent claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, 13-19 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muddu (US Pub. No. 2019/0158517).

	As per claim 1 Muddu discloses:
A computer-implemented method, executed on a computing device, comprising: rendering a threat mitigation user interface that identifies objects within a computing platform in response to a security event; (paragraph 140 of Muddu, the security platform can include a graphical user interface (GUI) that can create visualizations of the detected anomalies and threats within an organization, and optionally, map the threats across an attack kill-chain in a visual way, which the security analysts in the organization can quickly and easily assimilate) and (paragraph 439 of Muddu, the graphical user interface ("GUI") introduced here enables a user to configure displays according to the user's particular tasks and priorities. the security platform described herein may include a GUI generator module that gathers the generated anomaly data, threat data, and other data, and that based on such gathered data, generates display data. The GUI generator module sends the generated display data to one or more physical display devices, to cause those display devices to display the GUI features described herein. The GUI module also receives user inputs and modifies the display data based on those inputs to provide an interactive display).
Rendering an inspection window that defines object information concerning a selected object within the threat mitigation user interface; (paragraph 454 of Muddu, home screen view 3900 also prompts a user, via status bar 3911, to begin a "Threat Review" or view an "Analytics Dashboard." Upon clicking, via the graphical user interface, on the "Start Threat Review" button 3915, a "Threats Review" view 4000 is provided, as described with reference to FIG. 40A).
Enabling a third-party to effectuate a specific targeted action that is based, at least in part, upon the object information defined within the inspection window. (Paragraph 441 of Muddu, once a user reviews sufficient information to draw a conclusion about a threat, the GUI also enables a user to "take action," for example, by re-designating the identified threat as "Not a Threat," or by emailing threat data or exporting it to another data mining platform).

Claims 10 and 19 are rejected under the same reason set forth in rejection of claim 1:


The computer-implemented method of claim 1 wherein enabling a third-party to effectuate a specific targeted action that is based, at least in part, upon the object information defined within the inspection window includes: rendering an action list that defines one or more targeted actions that are based, at least in part, upon the object information defined within the inspection window. (Paragraph 460 of Muddu, By clicking on the "Actions" tab 4010, the user can select from several options, as shown in FIG. 40C …… "Actions" tab 4010 is the "Email Threat" selection 4012, which enables the user to email the threat to a designated email address. Yet another option is the "Export" selection 4013, which enables the user to export data associated with the threat to another data mining platform).

Claims 13 and 22 are rejected under the same reason set forth in rejection of claim 4:

As per claim 5 Muddu discloses:
The computer-implemented method of claim 4 wherein enabling a third-party to effectuate a specific targeted action that is based, at least in part, upon the object information defined within the inspection window includes: enabling the third-party to select the specific targeted action from the one or more targeted actions defined within the action list. (Paragraph 441 of Muddu, once a user reviews sufficient information to draw a conclusion about a threat, the GUI also enables a user to "take action," for example, by re-designating the identified threat as "Not a Threat," or by emailing threat data or exporting it to another data mining platform).

Claims 14 and 23 are rejected under the same reason set forth in rejection of claim 5:

As per claim 6 Muddu discloses:
The computer-implemented method of claim 1 further comprising: detecting the security event within the computing platform based upon identified suspect activity. (Paragraph 146 of Muddu, security threats are examples of a type of activity to be detected. It should be understood, however, that the security platform and techniques introduced here can be applied to detect any type of unusual or anomalous activity involving data access, data transfer, network access, and network use regardless of whether security is implicated or not).

Claims 15 and 24 are rejected under the same reason set forth in rejection of claim 6:

As per claim 7 Muddu discloses:
The computer-implemented method of claim 6 wherein detecting the security event within the computing platform based upon identified suspect activity includes: monitoring a plurality of sources to identify suspect activity within the computing platform. (Paragraph 350 of Muddu, threat indicators represent an escalation of events of concern and are evaluated to identify if a threat to the security of the network exists. As an example of scale, hundreds of millions of packets of incoming event data from various data sources may be processed to yield 100 anomalies, which may be further processed to yield 10 threat indicators, which may again be further processed to yield one or two threats).

Claims 16 and 25 are rejected under the same reason set forth in rejection of claim 7:

As per claim 8 Muddu discloses:
The computer-implemented method of claim 1 further comprising: defining the objects within the computing platform in response to the security event. (Paragraph 439 of Muddu, the graphical user interface ("GUI") introduced here enables a user to configure displays according to the user's particular tasks and priorities. The security platform described herein may include a GUI generator module that gathers the generated anomaly data, threat data, and other data, and that based on such gathered data, generates display data).

Claims 17 and 26 are rejected under the same reason set forth in rejection of claim 8:

As per claim 9 Muddu discloses:
the graphical user interface ("GUI") introduced here enables a user to configure displays according to the user's particular tasks and priorities. The security platform described herein may include a GUI generator module that gathers the generated anomaly data, threat data, and other data, and that based on such gathered data, generates display data).

Claims 18 and 27 are rejected under the same reason set forth in rejection of claim 9:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 2-3, 11-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu (US Pub. No. 2019/0158517) in view of Chandrashekar (US Pub. No. 2010/0169476).

As per claim 2:
Mudduz teaches the method of having inspection window (paragraph 454 of Muddy) but fails to disclose:
The computer-implemented method of claim 1 wherein the inspection window is a popup inspection window.
However, in the same field of endeavor, Chandrashekar teaches this limitation as, (paragraph 27 of Chandrashekar, a pop-up window is displayed to the user to inform that the destination address has been blacklisted and identified as harmful).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muddu and include the above limitation using the teaching of Chandrashekar in order to present the detecting unauthorized activity of computing system.

Claims 11 and 20 are rejected under the same reason set forth in rejection of claim 2:

As per claim 3:
Mudduz teaches the method of having inspection window (paragraph 454 of Muddy) but fails to disclose:
The computer-implemented method of claim 1 wherein the inspection window is a slide out inspection window.
However, in the same field of endeavor, Chandrashekar teaches this limitation as, (paragraph 21 of Chandrashekar, in some embodiments, the observation window is a sliding window).


Claims 12 and 21 are rejected under the same reason set forth in rejection of claim 3: 


Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Oberheide (US Pub. No. 2016/0381063). Oberheide discloses the methods and systems for assessing vulnerability of a mobile device in the mobile security field. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/TESHOME HAILU/Primary Examiner, Art Unit 2434